Citation Nr: 1034999	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  07-16 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1959 to February 
1961, and in the Tennessee Army National Guard (ANG) from January 
1976 to June 1992.   

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in October 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The case was previously before the Board 
in August 2009, at which point it was remanded for further 
development.  As the Board's decision herein to grant service 
connection for bilateral hearing loss constitutes a full grant of 
the benefit sought on appeal, no further development is 
necessary.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, his 
current bilateral hearing loss is the result of hazardous noise 
exposure during periods of active duty for training (ACDUTRA).


CONCLUSION OF LAW

Bilateral hearing loss was incurred or aggravated as a result of 
active military service.  38 U.S.C.A. §§ 101(24), 1101, 1110, 
1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.6(a), 3.102, 3.303, 3.307, 3.309, 3.385 (2009).   


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his current bilateral hearing loss is 
due to exposure to live tank and artillery fire during service in 
the Tennessee ANG.  As the Board's decision herein to grant 
service connection for bilateral hearing loss constitutes a full 
grant of the benefit sought on appeal, no further action is 
necessary to comply with the Veterans Claims Assistance Act of 
2000 and implementing regulations.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is 
diagnosed after discharge, service connection may be granted when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred during active service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  Active service 
includes both active duty and any period of ACDUTRA during which a 
veteran was disabled or died from a disease or injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.6(a).  

Certain chronic diseases, including organic diseases of the 
nervous system (such as sensorineural hearing loss), will be 
presumed to have been incurred in or aggravated by service if they 
manifest to a degree of 10 percent within one year after 
separation from service, even if there is no evidence of such 
disease during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309(a).  If a chronic disease is noted during service (or 
within the applicable presumptive period under 38 C.F.R. § 3.307), 
subsequent manifestations of the same disease at any later date 
will be service connected, unless clearly attributable to 
intercurrent causes.  However, where a condition is noted during 
service (or within the applicable presumptive period) but is not 
chronic, service connection may be granted only where there is 
evidence of continuity of symptomatology after separation from 
service.  38 C.F.R. § 3.303(b).  

Impaired hearing is considered a disability for VA purposes when 
the auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; when the auditory 
thresholds for at least three of these frequencies are 26 decibels 
or greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  It is not 
necessary to meet these criteria for a hearing loss disability 
during service to warrant service connection.  Ledford v. 
Derwinski, 3 Vet. App. 87 (1992).   

Generally, to establish direct service connection, there must be 
medical evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  38 C.F.R. § 3.304; see also Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), the nexus 
element may be established based on medical or lay evidence where 
there is competent evidence of continuity of symptomatology.  
Barr, 21 Vet. App. at 307.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, all reasonable doubt will be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Here, the evidence establishes a current bilateral hearing loss 
disability for VA purposes.  Post-service treatment records dated 
from February 2007 through August 2007 reflect a diagnosis of 
mild to moderately severe bilateral sensorineural hearing loss 
bilaterally.  Additionally, audiological testing at the November 
2009 VA examination revealed puretone thresholds above 40 
decibels at multiple levels bilaterally.  See 38 C.F.R. § 3.385.

Service treatment records reflect that the Veteran had normal 
hearing at his February 1961 examination for separation from 
active duty.  Normal hearing for VA purposes was also recorded 
during a January 1976 examination upon his enlistment in the 
Tennessee ANG, as well as at periodic examinations conducted in 
April 1980 and March 1986.  However, a July 1990 periodic 
examination revealed a bilateral hearing loss disability for VA 
purposes.  Specifically, puretone thresholds were recorded as 70 
decibels at the 4000 Hertz level in the right ear, and 50 and 60 
decibels at the 2000 and 4000 Hertz levels, respectively, in the 
left ear.  See id.

The Veteran has reported being exposed to intense loud noises 
during participation in many live fire exercises with tank and 
artillery munitions during service in the Tennessee ANG.  See, 
e.g., November 2007 statement.  He has also submitted several lay 
statements in support of this assertion.  Specifically, the 
Operations Sergeant Major of the Tennessee ANG stated that the 
Veteran supported tank and artillery gunnery during the periods 
from 1984 through 1992, and he was exposed to high intense noise 
from the firing of 155MM artillery rounds and 105MM tank rounds.  
See March 2006 letter.  Three fellow service members also 
submitted statements to this effect, indicating that live fire 
exercises were generally conducted at least twice a year for a 
two-week period, or during annual training and on drill training 
weekends.  See statements dated in March and May 2006.  The Board 
finds all of these lay statements to be both competent and 
credible.  As such, the evidence establishes that the Veteran was 
exposed to hazardous noise during periods of ACDUTRA while 
serving in the Tennessee ANG.
      
At the November 2009 VA examination, the Veteran stated that he 
noticed a gradual onset of hearing loss while serving in the 
Tennessee ANG, starting in approximately 1988.  In addition to 
his military noise exposure as summarized above, he reported 
occupational noise exposure while working for the Tennessee 
Highway Patrol from 1969 to 1995 and on a firing range, as well 
as recreational noise exposure through woodworking with table 
saws.  The Veteran reported using hearing protection devices 
during these occupational and recreational activities.  

The November 2009 VA examiner opined that the Veteran's current 
bilateral hearing loss disability is not due to noise exposure 
during military service, but she specifically did not consider 
the hearing tests during service in the Tennessee ANG.  As such, 
the Board forwarded the Veteran's claims file to a specialist 
with the Veterans' Health Administration (VHA) for an opinion as 
to the etiology of the Veteran's current bilateral hearing loss, 
with consideration of such evidence.  

Upon review of the entire claims file, the VHA specialist opined 
that it is at least as likely as not (probability of 50 percent 
or more) that the Veteran's current bilateral hearing loss 
disability was caused or aggravated by noise exposure during 
service in the Tennessee ANG.  The specialist reasoned that 
testing showed normal hearing upon the Veteran's entry into the 
Tennessee ANG in 1976, and there is documented subsequent 
exposure to significant military noise from 1984 through 1992.  
He noted that there was no evidence of any pre-existing ear 
disease or hearing loss, or a family history of such conditions.  
The specialist explained that the clinical onset of symptoms from 
the effects of acoustic trauma may be delayed for many years 
after the original insult, and the Veteran's recent audiological 
examinations are consistent with this pattern.  He further stated 
that he has seen many veterans over the past 15 years with 
similar hearing disabilities after similar acoustic trauma.

The Board finds that the opinion of the VHA specialist outweighs 
that of the VA examiner, as it reflects consideration of all 
evidence of record and includes a complete rationale.  As such, 
resolving all reasonable doubt in the Veteran's favor, the 
evidence establishes that his current bilateral hearing loss was 
incurred or aggravated as a result of such hazardous noise during 
periods of ACDUTRA in the Tennessee ANG.  Therefore, he is 
entitled to service connection for such disability.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


